Case 5:18-cr-00258-EJD Document 582-5 Filed 11/20/20 Page 1 of 5




     Exhibit 21
              Case 5:18-cr-00258-EJD Document 582-5 Filed 11/20/20 Page 2 of 5




KATHERINE TREFZ
  (202) 434-5038
  ktrefz@wc.com




                                            October 8, 2020

   Via Email

   Mr. Jeffrey Schenk, Esquire
   Mr. Robert Leach, Esquire
   Mr. John C. Bostic, Esquire
   Ms. Vanessa Baehr-Jones, Esquire
   Assistant United States Attorneys
   United States Attorney’s Office
   Northern District of California
   150 Almaden Blvd. Suite 900
   San Jose, CA 95113

             Re:    United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                    No. CR-18-00258-EJD (N.D. Cal.)

   Dear Counsel:

           We write regarding the government’s September 28, 2020 letter in which it provided a
   “Supplemental Expert Notice” pursuant to Rule 16(a)(1)(G). The supplement does not cure all
   of the deficiencies defense counsel previously identified in the March 6, 2020 disclosures, and
   raises additional questions concerning the anticipated testimony of the percipient witnesses
   whose testimony may also cover topics and/or opinions that fall within Federal Rule of Evidence
   702.

          The expert disclosures, even after this supplement, remain deficient under Rule 16.
   Please supplement the disclosures by October 19, 2020. In addition to providing a sufficient
   summary for each expert that identifies (1) “the witness’s opinion,” and (2) “the bases and
   reasons for those opinions,” see Fed. R. Evid. 16(a)(1)(G), defense counsel requests that the
   government provide the following:

   September 28, 2020 supplement

             1. With respect to the disclosures for Bruce Pixley:
                   a. Please provide any statements by Mr. Pixley or his company, Pixley Forensic
                       Services Group, LLC, as well as documents and objects or other oral
                       information regarding Mr. Pixley’s retention, his review of “SQL database
        Case 5:18-cr-00258-EJD Document 582-5 Filed 11/20/20 Page 3 of 5




Jeffrey Schenck, Esq., et al.
October 8, 2020
Page 2

                   files stored on an encrypted hard drive” provided by the government, and the
                   drafting of his expert report that are subject to production pursuant to Fed. R.
                   Crim. P. 16(a)(1)(E), as well as Brady and its progeny and the Jencks Act,
                   including, for example, documents or information acknowledging the limits of
                   his opinions or review.

       2. With respect to the disclosures for Dr. Steven Linnerson:
             a. Please disclose the patients referenced in Dr. Linnerson’s disclosure who
                 allegedly received Theranos test results that “indicated clearly that [their]
                 pregnancies were not going to make it because the hCG levels were not
                 doubling as they should have been” but were “later determined to be carrying
                 viable pregnancies.”

       3. With respect to the disclosures for Dr. JoEllen B. Embry:
             a. Please disclose the patients referenced in Dr. Embry’s disclosure who
                 “normally presented with testosterone levels of 30 or 40 but who were
                 suddenly getting Theranos results indicating levels of less than 5.”

       4. With respect to the disclosures for Dr. Edward Szmuc:
             a. Please define “issues” and disclose the basis for Dr. Szmuc’s opinion that “he
                 has never had any issues with hCG tests and other laboratories” in his 40 years
                 of experience with the tests, other than the issues he had with Theranos.

       5. With respect to the disclosures for Dr. Asin:
             a. Please disclose the bases and reasons for Dr. Asin’s opinion that “Theranos
                 A1c tests were either too high or too low; the Theranos results were not
                 accurate.”
             b. Please disclose the bases and reasons for Dr. Asin’s opinion that there were
                 “abnormalities with Theranos protein and calcium tests.”
             c. Please disclose the bases and reasons for Dr. Asin’s opinion that Theranos
                 calcium tests were “too high.”
             d. Please disclose the patients referenced in Dr. Asin’s disclosure who “had
                 uncharacteristically high PSA results from Theranos” and Dr. Asin’s bases
                 and reasons for his opinion that the tests for these patients were too high.
             e. Please disclose the patients referenced in Dr. Asin’s disclosure who received
                 allegedly erroneous A1c, calcium, and protein tests.
             f. Please confirm that the patient referenced in Dr. Asin’s disclosure who
                 recently underwent a biopsy procedure was not a Theranos customer.

       6. With respect to the disclosures for Dr. Govind Acharya:
        Case 5:18-cr-00258-EJD Document 582-5 Filed 11/20/20 Page 4 of 5




Jeffrey Schenck, Esq., et al.
October 8, 2020
Page 3

               a. The government has not included Dr. Acharya on its witness list, but his
                  disclosure states that he “will testify” about several tests. Please clarify
                  whether the government intends to call Dr. Acharya.
               b. Please disclose the patients referenced in Dr. Acharya’s disclosure as the “two
                  patients Dr. Acharya remembered having an issue with Theranos BMP
                  [tests].”
               c. Please confirm which specific assays within the category of BMP tests Dr.
                  Acharya will opine on.

       7. With respect to the disclosures for Dr. Curtis Page:
             a. Please disclose the basis for Dr. Page’s testimony that “approximately 70 to
                 100 patients were affected” by Theranos A1C results.
             b. Please disclose the patients referenced in Dr. Page’s disclosure that received
                 allegedly inaccurate results.

       8. With respect to the disclosures for Dr. Adam Rosendorff:
             a. Please provide the bases and reasons for the opinions listed in the last four
                 paragraphs of the disclosure related to Dr. Rosendorff.

March 6, 2020 Expert Notice

        Ms. Holmes understands that the government’s September 28 disclosure is a supplement
that does not narrow the potential opinions of the individuals previously noticed. Several of the
deficiencies previously identified therefore still remain. Accordingly, Ms. Holmes also requests
that the government provide the following information relevant to the March 6 disclosures:

       1. With respect to the disclosures for Dr. Linnerson:
             a. Please define “problem” and disclose the basis for Dr. Linnerson’s opinion
                 that his practice has “never had a problem” with Sonora Quest and LabCorp.

       2. With respect to the disclosures for Dr. Zachman:
             a. Please disclose the basis for Dr. Zachman’s opinion that she “has never had
                 any other problems with hCG tests.”

       3. With respect to the disclosures regarding Ms. Embry:
             a. Please disclose the patients referenced in Ms. Embry’s disclosure.
             b. Please disclose the basis for Ms. Embry’s opinion that she never experienced
                 any clinical errors with the lab results of Sonora Quest and LabCorp.

       4. With respect to the disclosures regarding Dr. Szmuc:
             a. Please disclose whether Dr. Szmuc will opine that an expected hCG value
                 would be between 2-1,000 at any particular time and, if so, what time period.
        Case 5:18-cr-00258-EJD Document 582-5 Filed 11/20/20 Page 5 of 5




Jeffrey Schenck, Esq., et al.
October 8, 2020
Page 4


       5. With respect to the disclosures regarding Dr. Acharya:
             a. The disclosure indicates that Dr. Acharya “will testify about blood metabolic
                 panel (BMP) tests, and, among other things, the electrolyte analysis and
                 potassium analysis in these tests.” Please disclose what “other things” Dr.
                 Acharya may testify to regarding these tests.
             b. Please define and disclose the basis for Dr. Acharya’s opinion that “a BMP
                 test is not complicated.”
             c. Please disclose the patients referenced in Dr. Acharya’s disclosure, and the
                 basis for his opinion that the test result was not right.

       6. With respect to the disclosures regarding Dr. Page:
             a. The disclosure indicates that Dr. Page will testify regarding CBC tests but
                 does not identify any opinions regarding CBC tests. Please disclose any
                 opinions to which Dr. Page will testify regarding CBC.

       7. We note that only Dr. Zachman and Dr. Couvaras identified specific patients about
          whom they may provide testimony, and two others reference unnamed patients. If the
          other doctor witnesses will provide expert testimony regarding specific patients,
          please disclose that testimony, including an identification of the patients.

       Finally, none of the disclosures provided in the government’s letters identify specific
documents that would provide the “bases and reasons for [the] opinions” listed. Please disclose
any documents that provide the “bases and reasons for [the] opinions” identified.



 ,                                                  Sincerely,




                                                    Katie Trefz

 cc: Jeff Coopersmith, Esq. (by email)
